DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending in the application.	
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed 02/24/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
Drawings
The drawings submitted on 02/24/2021. These drawings are review and accepted by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under both 35 U.S.C. 102(a)(1) as being anticipated by Pyeon et al (US 7,839,689 B2 hereinafter “Pyeon”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
    	Regarding Independent Claim 1, Pyeon, for example in Figs. 1-11, discloses a semiconductor storage device (see for example in Fig. 11 related in Figs. 1-10), comprising: a first boosting circuit (e.g., 302; in Fig. 5 related in Figs. 1-4, 6-11); a second boosting circuit (e.g., 404; in Fig. 5 related in Figs. 1-4, 6-11); a first driver circuit (e.g., 502; in Fig. 5 related in Figs. 1-4, 6-11) that is activated when a first output voltage generated by the first boosting circuit is supplied thereto (to provide a voltage to 502 from 302; in Fig. 5 related in Figs. 1-4, 6-11); and a first driver transistor (e.g., a MOS transistor is connected to 404; in Fig. 5 related in Figs. 1-4, 6-11) that is controlled by the first driver circuit (by Vpgm; in Fig. 5 related in Figs. 1-4, 6-11) and coupled between a power supply line (e.g., Vdd; in Fig. 5 related in Figs. 1-4, 6-11) and the second boosting circuit (e.g., 404; in Fig. 5 related in Figs. 1-4, 6-11).  
	Regarding claim 2, Pyeon, for example in Figs. 1-11, discloses wherein the first driver transistor is an N-type transistor and an enhancement type transistor (e.g., a MOS transistor function is connected to 404; in Fig. 5 related in Figs. 1-4, 6-11).  
	Regarding claim 3, Pyeon, for example in Figs. 1-11, discloses wherein a voltage generated by the first driver circuit from the first output voltage is supplied to a gate terminal of the first driver transistor (see for example in Fig. 5 related in Figs. 1-4, 6-11 as discussed above).  
Regarding claim 4, Pyeon, for example in Figs. 1-11, discloses wherein the first boosting circuit supplies the first output voltage to at least one other circuit (within Fig. 5 related in Figs. 1-4, 6-11) that operates independently from the first driver circuit, the first driver transistor, and the second boosting circuit (see for example in Fig. 5 related in Figs. 1-4, 6-11 as discussed above).  
Regarding claim 5, Pyeon, for example in Figs. 1-11, discloses further comprising: a second driver transistor (e.g., a MOS transistor is connected to 302; in Fig. 5 related in Figs. 1-4, 6-11) coupled between the power supply line (e.g., Vdd; in Fig. 5 related in Figs. 1-4, 6-11) and the first boosting circuit (e.g., 302; in Fig. 5 related in Figs. 1-4, 6-11), wherein the second driver transistor is an N-type transistor and a depletion type transistor (e.g., a MOS transistor function is connected to 302; in Fig. 5 related in Figs. 1-4, 6-11).  
Regarding claim 6, Pyeon, for example in Figs. 1-11, discloses further comprising: a second driver transistor coupled between the power supply line and the first boosting circuit (see for example in Fig. 5 related in Figs. 1-4, 6-11 as discussed above), wherein both of the first driver transistor and the second driver transistor are N-type transistors (see for example in Fig. 5 related in Figs. 1-4, 6-11 as discussed above), and a threshold voltage of the first driver transistor is larger than a threshold voltage of the second driver transistor (e.g., a MOS transistor function; in Fig. 5 related in Figs. 1-4, 6-11).  
Regarding claim 7, Pyeon, for example in Figs. 1-11, discloses further comprising: a second driver transistor coupled between the power supply line and the first boosting circuit (see for example in Fig. 5 related in Figs. 1-4, 6-11 as discussed above), wherein a second voltage is supplied to a second source terminal of the second driver transistor when a voltage (see for example in Fig. 5 related in Figs. 1-4, 6-11 as discussed above), which is the same as a power supply voltage supplied to the power supply line (see for example in Fig. 5 related in Figs. 1-4, 6-11 as discussed above), is applied as a voltage between a second gate terminal and the second source terminal of the second driver transistor, wherein a first voltage is supplied to a first source terminal of the first driver transistor when a voltage, which is the same as the power supply voltage, is applied as a voltage between a first gate terminal and the first source terminal of the first driver transistor (see for example in Fig. 5 related in Figs. 1-4, 6-11 as discussed above).  
Regarding claim 8, Pyeon, for example in Figs. 1-11, discloses further comprising: an external pad configured to receive an external voltage, wherein the external voltage supplied from the external pad is supplied to a gate terminal of the second driver transistor (see for example in Fig. 5 related in Figs. 1-4, 6-11 as discussed above).  
Regarding claim 9, Pyeon, for example in Figs. 1-11, discloses wherein an area of the first boosting circuit is smaller than an area of the second boosting circuit (see for example in Fig. 5 related in Figs. 1-4, 6-11 as discussed above).  
Regarding claim 10, Pyeon, for example in Figs. 1-11, discloses wherein a boosting capacity of the first boosting circuit is lower than a boosting capacity of the second boosting circuit (see for example in Fig. 5 related in Figs. 1-4, 6-11 as discussed above).  
Regarding claim 11, Pyeon, for example in Figs. 1-11, discloses wherein the first boosting circuit is activated earlier than the second boosting circuit (see for example in Fig. 5 related in Figs. 1-4, 6-11 as discussed above).  
	Regarding Independent Claim 12, Pyeon, for example in Figs. 1-11, discloses a method of boosting a voltage in a semiconductor storage device (see for example in Fig. 11 related in Figs. 1-10), the semiconductor storage device including a first boosting circuit (e.g., 302; in Fig. 5 related in Figs. 1-4, 6-11) and a second boosting circuit (e.g., 404; in Fig. 5 related in Figs. 1-4, 6-11), the method comprising: activating a first driver circuit (e.g., 502; in Fig. 5 related in Figs. 1-4, 6-11) when a first output voltage generated by a first boosting circuit is supplied thereto (to provide a voltage to 502 from 302; in Fig. 5 related in Figs. 1-4, 6-11); and controlling a first driver transistor (e.g., a MOS transistor is connected to 404; in Fig. 5 related in Figs. 1-4, 6-11) by the first driver circuit, the first driver transistor coupled between a power supply line (e.g., Vdd; in Fig. 5 related in Figs. 1-4, 6-11) and the second boosting circuit (e.g., 404; in Fig. 5 related in Figs. 1-4, 6-11).  
	Regarding claim 13, Pyeon, for example in Figs. 1-11, discloses wherein the first driver transistor is an N-type transistor and an enhancement type transistor (e.g., a MOS transistor function is connected to 404; in Fig. 5 related in Figs. 1-4, 6-11).  
Regarding claim 14, Pyeon, for example in Figs. 1-11, discloses supplying, to a gate terminal of the first driver transistor, a voltage generated by the first driver circuit in response to the first output voltage (see for example in Fig. 5 related in Figs. 1-4, 6-11 as discussed above).  
Regarding claim 15, Pyeon, for example in Figs.1-11, discloses supplying the first output voltage from the first boosting circuit to at least one other circuit that operates independently from the first driver circuit, the first driver transistor, and the second boosting circuit (see for example in Fig. 5 related in Figs. 1-4, 6-11 as discussed above).  
Regarding claim 16, Pyeon, for example in Figs. 1-11, discloses wherein the semiconductor storage device includes a second driver transistor (e.g., a MOS transistor is connected to 302; in Fig. 5 related in Figs. 1-4, 6-11) coupled between the power supply line and the first boosting circuit, wherein both of the first driver transistor and the second driver transistor are N-type transistors (see for example in Figs. 5 related in Figs. 1-4, 6-11), and wherein a threshold voltage of the first driver transistor is larger than a threshold voltage of the second driver transistor (see for example in Fig. 5 related in Figs. 1-4, 6-11 as discussed above).  
Regarding claim 17, Pyeon, for example in Figs. 1-11, discloses further comprising: supplying an external voltage received at an external pad to a gate terminal of the second driver transistor (see for example in Fig. 5 related in Figs. 1-4, 6-11 as discussed above).  
Regarding claim 18, Pyeon, for example in Figs. 1-11, discloses wherein an area of the first boosting circuit is smaller than an area of the second boosting circuit (see for example in Fig. 5 related in Figs. 1-4, 6-11 as discussed above).  
Regarding claim 19, Pyeon, for example in Figs. 1-11, discloses wherein a boosting capacity of the first boosting circuit is lower than a boosting capacity of the second boosting circuit (see for example in Fig. 5 related in Figs. 1-4, 6-11 as discussed above).  
Regarding claim 20, Pyeon, for example in Figs. 1-11, discloses wherein the first boosting circuit is activated earlier than the second boosting circuit (see for example in Fig. 5 related in Figs. 1-4, 6-11 as discussed above).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/Primary Examiner, Art Unit 2825